UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2053



RICHARD A. MILLER, SR.,

                                                 Plaintiff - Appellant,

          versus


U.S.   DEPARTMENT    OF   HOUSING    &   URBAN
DEVELOPMENT; DRUCKER & FAULK, LLC; THETFORD
PROPERTIES III, LIMITED PARTNERSHIP/THETFORD
PROPERTY   MANAGEMENT,   INCORPORATED,   d/b/a
Beaumont Avenue Apartments; RICHARD A. URBAN,
Individually and as General Partner, Thetford
Property Management, Incorporated; DIANE A.
PICKETT, Individually and as Clerk of Court of
Alamance County; TERRY JOHNSON, Individually
and as Sheriff of Alamance County; WILLIAM K.
BROWNLEE, Individually and as Counsel for
Thetford Property Management, Incorporated;
TAMMY EGGLESTON, Individually and as Property
Manager of Beaumont Avenue Apartments; JAMES
K. ROBERSON, Individually and as Chief
District Court Judge of Alamance County,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:05-cv-01045-NCT)


Submitted:   January 3, 2007                 Decided:   February 6, 2007


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard A. Miller, Sr., Appellant Pro Se. Cheryl Thornton Sloan,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina;
Grady L. Balentine, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina; James Redfern Morgan, Jr., Christopher J. Geis,
Robert T. Numbers, II, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina; Robert Lynn McClellan, IVEY,
MCCLELLAN, GATTON & TALCOTT, LLP., Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Richard A. Miller, Sr. appeals the district court’s order

denying Miller’s motion for a preliminary injunction pursuant to

Fed. R. Civ. P. 65(a), denying Miller’s motion for defendants to

bear the cost for service of summons pursuant to Fed. R. Civ. P.

4(d), granting defendant Tammy Eggleston’s motion to set aside

entry of default judgment pursuant to Fed. R. Civ. P. 55(c), and

granting all defendants’ motions to dismiss pursuant to Fed. R.

Civ. P. 12(b).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    See Miller v. U.S. Dep’t of Housing & Urban Dev.,

No. 1:05-cv-01045-NCT (M.D.N.C. Aug. 29, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -